Citation Nr: 0007544	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from November 1991 to July 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 determination from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), found that new and material evidence had been received 
to reopen the claim of service connection for a left knee 
disability, which had previously been denied by the RO, and 
then denied the claim.  

In a rating decision dated in November 1994, the RO granted 
the veteran's claim of entitlement to service connection for 
a right knee disability.  The veteran's disability was 
assigned a ten percent disability rating.


FINDINGS OF FACT

1.  The service medical records do not contain a diagnosis of 
a left knee disorder or a notation of a left knee injury.  

2.  The veteran has not presented or identified competent 
medical evidence that relates a current left knee disability 
to any incident or event of active service.  

3.  There is no competent post-service medical evidence that 
demonstrates a nexus between the post-service symptomatology 
and a left knee disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's November 1990 enlistment examination report 
shows that the lower extremities were normal.  A medical 
screening report, dated in June 1992, shows no past or 
present injuries or treatment.  The veteran had no 
disqualifying conditions.  The service medical records do not 
show complaints or findings of a left knee injury or 
otherwise indicate any left knee problems.  These records 
show the veteran injured his right knee in June 1993.  When 
he was seen about four days later, the veteran reported that 
he had been running down the firing range when he tripped on 
a rock and landed on his right but did not report the injury 
at the time it occurred because he thought the pain would go 
away.  On the previous night he felt a pop in his right knee 
during a march and discontinued the march.  The examiner 
noted that the veteran had no other complaints at that time.  
The diagnosis was medial collateral ligament strain.  The 
veteran was assigned to light duty.  A medial record, dated 
in October 1993, shows the veteran complained of right knee 
pain and that he had initially injured his knee in June.  He 
was referred for an orthopedic consultation and reported a 
twisting injury to his right knee.  The veteran underwent 
diagnostic arthroscopy of the right knee in November 1993.  
In December 1993 he reported constant right knee pain.  A 
follow-up orthopedic record, dated in January 1994, shows 
diagnoses of Grade II CMP and synovial plica.  In a treatment 
record, dated in March 1994, it was indicated that there had 
been no improvement in the right knee condition and that the 
assessment was patellofemoral syndrome (PFS) - unresponsive.  
The March 1993 report of an examination for a Medical Board 
recounts the history of his in-service right knee injury and 
subsequent difficulties.  It was noted that his past medical 
history was otherwise unremarkable, as was a review of 
systems.  Physical examination also was noted to be 
unremarkable "other than pertaining to his right knee."  
The final diagnosis was patellofemoral syndrome, unresponsive 
to conservative management and he was found to be unfit for 
active duty.  

A March 1994 separation examination report shows that there 
were no musculoskeletal defects at separation, other than 
patellofemoral syndrome of the right knee.  No complaint of 
left knee pain was noted.  The veteran's DD Form 214 shows he 
was discharged for his right knee disability in July 1994.  

In his application for compensation in August 1994, the 
veteran reported a right knee injury in June 1993.  He did 
not mention a left knee injury.  

At a VA joints examination in October 1994, the veteran 
reported injuring his right knee in June 1993, when he 
tripped and fell over a rock, landing on both knees.  The 
examination report notes findings for both knees.  The final 
diagnoses were post arthroscopy, right knee, and chronic 
patellofemoral joint syndrome, right knee.  

At a VA general medical examination, in October 1994, the 
veteran reported an injury to his right knee in November 1993 
and stated that he was post arthroscopy.  The diagnosis was 
history of right knee injury. 

In a request for an increased rating for his service-
connected right knee disability, received in February 1995, 
the veteran claimed service connection for his left knee.  He 
stated that when he fell in service, he fell on both knees.  
He stated that his right knee was injured the most but that 
his left knee was also giving him some of the same problems 
as his right knee.  

At the time of a VA joints examination, in August 1995, the 
veteran reported that during service, he tripped and fell, 
striking both knees, and that he subsequently underwent 
arthroscopy of the right knee and was diagnosed with 
patellofemoral syndrome of the right knee.  The veteran 
complained of daily constant pain in his right knee.  The 
veteran also reported that he was "starting to develop 
pain" in his left knee and which "is now starting to become 
symptomatic."  He reported no swelling, collapse or locking 
of the left knee.  Physical examination of the left knee 
revealed no evidence of effusion or synovitis.  There was 
mild patellofemoral tenderness and very slight crepitus on 
left knee motion.  An X-ray examination showed both knees 
were normal.  The diagnoses were bilateral patellofemoral 
pain syndrome, right greater than left, and status post right 
arthroscopy, with excision of synovial tissue in 1993.  

In a statement dated in August 1995, the veteran indicated 
that both knees were causing him severe pain and that the 
condition of his knees was hindering his employment.

In a statement received in November 1996, the veteran stated 
that his service medical records are incorrect insofar as 
they do not reflect that he fell on both knees during 
service.  He explained that, "I had fallen on both the right 
and the left knee during assault course.  I had then 
continued with training.  Three days later after my right 
knee had buckled during a training course, I was examined by 
the medical examiner.  The reason being for the left knee 
injury not being recorded in my medical records is that after 
the actual fall on both knees I continued with training.  It 
wasn't until the buckling of my right knee that I went in and 
had my knee examined."  He stated that at that time only his 
right knee was causing pain.  He reported that three months 
after discharge he began experiencing the same symptoms of 
pain and buckling in his left knee.  

VA outpatient treatment records, dated from June 1996 to 
January 1997, show that in June 1996 the veteran was noted to 
have a history of having fallen on both knees approximately a 
year earlier and to have some vague symptoms of locking and 
catching of his left knee.  Another record shows he fell on 
both knees four years earlier, that he initially had right 
knee pain, and that he now had increased pain, clicking and 
locking of the left knee.  He underwent arthroscopy and 
meniscectomy of the left knee.  The preoperative diagnosis 
was meniscus tear, left knee.  A post-operative note 
indicates a diagnosis of medial femoral condyle 
osteochondritis dissecans lesion.  The assessment in January 
1997 was traumatic arthritis.

In a January 1997 statement a VA medical care provider 
reported having followed the veteran since November 1995 and 
that a July 1996 arthroscopy showed a full thickness chondral 
defect at the medial femoral condyle.  The author opined that 
the veteran should pursue a less physically demanding career 
to deter future deterioration.  

Of record is an undated statement, received in April 1997, 
from a Marine Corps sergeant who served with the veteran.  
This individual recalled that the veteran tripped over some 
coral on an obstacle course and fell to his hands and both 
knees, sustaining cuts and abrasions to both hands and both 
knees, and that the veteran was seen later that day or night 
by a Navy corpsman.  

The veteran, in a statement dated in April 1997, indicated 
that the Navy corpsman by whom he was treated was not a 
witness to his fall.  The veteran contends that the Navy 
corpsman did not accurately record the facts and 
circumstances of the injury, and as a result, the record 
incorrectly shows that the veteran fell only on his right 
knee rather than on both knees.  

In a statement accompanying his substantive appeal, VA Form 
9, received in November 1997, the veteran stated that the 
corpsman who treated his knee was not present at the time of 
his initial fall.  The veteran alleged that he was not 
treated for a knee injury until four days after the fall, 
when his knee buckled during a march.  The veteran argued 
that the corpsman was aware of the fall four days prior, and 
of the scrapes and abrasions on his left knee, but only 
treated the right knee.  

At a personal hearing in January 1998, the veteran testified 
that on June 21, 1993, he tripped over a piece of coral on an 
assault course, which was surrounded by a firing range, and 
fell on both knees and both hands.  He explained that four 
days later, during a march, he heard a popping noise in his 
right knee and fell on his right knee.  The veteran testified 
that, "I ran over a coral rock, and fell and landed on both 
knees.  After the initial fall I fe[l]l on both knees.  They 
were both scraped up, bruised up, and then four days later we 
went on a forest march and my uh right knee gave on me.  I 
went down.  I was taken down straight away to the hospital, 
and that's when the corpsman looked at my, both my knees."  
He stated that at that time he did not hear a pop in the left 
knee and had no left knee symptoms.  The veteran testified 
that right after separation from service he began 
experiencing the same symptoms in his left knee that he had 
had in his right knee.  He indicated that he did not know 
that his left knee would have the same problems as his right 
knee at the time he filed his application for service 
connection for his right knee in August 1994.  The veteran 
claimed that during the first six months after separation, he 
began experiencing buckling, locking, pain, stiffness and 
soreness in his left knee, and on an every day basis 
beginning in the fall of 1994.  He explained that he did not 
file an application for service connection for the left knee 
until February 1995 because he was awaiting the decision on 
application for service connection for his right knee 
disability.  He testified that he first complained of his 
left knee pain following the fall during the march and did 
not complain of left knee pain again until November 1994 
during a VA examination.  The veteran testified that he has 
had no injury to his left knee since separation from service.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).



The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  The Court also reiterated that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  The Court determined that a claim for a right knee 
condition was not well grounded based upon a continuity of 
symptomatology analysis, when the sole evidentiary basis for 
the asserted continuous symptomatology was the sworn 
testimony of the appellant himself and when "no" medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the appellant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claim cannot be considered 
well grounded.  Voerth, 13 Vet. App. at 120.  

Analysis

The veteran contends that he injured his left knee in June 
1993 when he tripped over a rock on an obstacle course and 
fell to his hands and both knees.  He argues that he has a 
current left knee disability as a result of that injury.


Under the Court's analysis in Caluza, the post-service 
medical evidence establishes that the veteran has a current 
left knee disability.  The VA examination report dated in 
August 1995, shows a diagnosis of bilateral patellofemoral 
pain syndrome, right greater than left.  Subsequent VA 
treatment records from the VA Medical Center in Portland show 
diagnoses of meniscus tear of the left knee, as well as other 
left knee conditions such as osteochondritis dissecans and 
traumatic arthritis.  

Under the Court's analysis in Caluza, the medical evidence 
does not show incurrence or aggravation of a disease or 
injury in service.  The service medical records do not 
contain any complaint, finding or diagnosis of a left knee 
disorder or a notation of a left knee injury.  These records 
show the veteran injured his right knee on June 21, 1993, and 
that when he sought treatment a few days later he reported 
having fallen and landed on his right knee.  There is nothing 
in the service medical records during the various occasions 
of treatment for right knee complaints to show that he had 
any left knee symptoms.  Additionally, when he was examined 
for a Medical Board and for separation from service, no left 
knee history, symptoms or abnormal findings were noted.  

There is no medical evidence showing a diagnosis of arthritis 
of the left knee during the initial post-service year.  The 
veteran did not list any post-service medical treatment for 
his left knee injury in his February 1995 application for 
service connection for a left knee disability.  The initial 
post-service medical evidence of record are reports of VA 
examinations conducted in October 1994.  At that time he did 
report to the VA joints examiner that he had landed on both 
knees when he fell in service, but the examination report 
reflects no left knee complaints or abnormal findings, and 
the diagnoses pertain only to the right knee.  The report of 
the general medical examination conducted at that time also 
is silent as to any left knee problems.  

The report of the August 1995 VA examination reflects that 
the veteran stated his left knee was now starting to become 
symptomatic and that he was starting to develop left knee 
pain.  The initial evidence showing patellofemoral pain 
syndrome of the left knee is that report, which is slightly 
more than a year after service.  X-rays of both knees were 
normal at that time.  This is the first medical evidence of a 
left knee disorder.  

The veteran has submitted evidence, which when presumed true 
for the purpose of determining whether the claim is well 
grounded, shows he sustained a left knee injury in June 1993.  
The statement from a fellow serviceman indicates that he 
recalls having witnessed the veteran trip and fall to his 
knees, sustaining cuts and abrasions on both knees.  Thus, 
under the Court's analysis in Caluza, the veteran has 
submitted corroborative lay evidence of incurrence of a left 
knee injury in service.  

The determinative issue in this case is whether the veteran's 
current left knee disability, which includes patellofemoral 
pain syndrome, meniscus tear, traumatic arthritis, and 
residuals of knee surgery, is related to the fall in 1993.  
This issue is medical in nature and requires competent 
medical evidence.  The statements from the veteran relating 
his post-service left knee disability to service do not 
constitute competent evidence to well ground the claim 
because he is not qualified to render an opinion as to 
causation between the claimed injury and the post-service 
medical diagnoses.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The only post-service medical evidence that pertains to the 
question of whether any current left knee disability is 
related to the fall in June 1993 consists of the history 
given by the veteran at the August 1995 VA examination of 
falling on both knees in 1993.  At that time, a year after 
service and two years after the claimed  left knee injury, 
the veteran stated that the left knee was only starting to 
become painful and symptomatic.  Although there was a 
diagnosis of bilateral patellofemoral pain syndrome, the 
examiner did not relate the left knee condition to service or 
to an in-service injury.  

Under the Court's analysis in Savage, the Court held that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  

The competent evidence does not establish a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 (arthritis).  The evidence also does not show a 
post-service continuity of left knee symptomatology.  Aside 
from the veteran's statements and testimony regarding ongoing 
left knee pain after his injury, there is no other evidence 
showing post-service continuity of symptomatology.  The 
veteran did not identify or submit medical evidence which 
would document left knee pain or other left knee symptoms.  
In fact, the medical evidence indicates an absence of 
continuous symptomatology.  The initial post-service medical 
evidence that refers to left knee symptomatology is in August 
1995, when the veteran reported that his left knee was then 
starting to hurt.  Here, the evidence does not show the 
requisite continuity to well ground the claim, and the sole 
evidentiary basis for the asserted continuous symptomatology 
is the testimony and statements of the veteran himself.  
McManaway, 13 Vet. App. at 66.  In any event, the veteran has 
not presented or identified medical evidence showing a nexus 
between the alleged continuous symptomatology and his current 
left knee disability.  The Court has held that a well-
grounded continuity-of-symptomatology claim generally 
requires medical evidence of a nexus or, in appropriate 
circumstances, lay evidence of a nexus between the post-
service symptomatology and the current disability.  See 
Savage, 10 Vet. App. at 497 (holding that "medical expertise 
was required to relate the appellant's present arthritis 
etiologically to his post-service symptoms").  For these 
reasons, the Board finds that the claim for service 
connection for a left knee disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified existing medical evidence that 
would make his claim well grounded.  Therefore, 38 U.S.C.A. § 
5103(a) is not applicable to the present case.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a left knee disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

